           Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 1 of 16




HALSBAND LAW OFFICES
David S. Halsband, Esq.
Attorneys for Defendants
Thong Sook Corporation, Worachinda, and Nuttakarn
21 Main Street, East Wing, 3d Floor
Hackensack, New Jersey 07601
T. 201.487.6249
F. 201.487.3176
Email: david@halsbandlaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JAIME CRUZ SANTIAGO, individually and on behalf
of others similarly situated,

                            Plaintiff,                             1:19-cv-05747-AT
v.

THONG SOOK CORPORATION,
(D/B/A NOODIES THAI KITCHEN),
WORAPHONG WORACHINDA, and
JOYZE NUTTAKARN,

                             Defendants.
--------------------------------------------------------------x




=====================================================================
  BRIEF IN SUPPORT OF THE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
=====================================================================


                                                                  HALSBAND LAW OFFICES
                                                                  David S. Halsband, Esq.
                                                                  Court Plaza South
                                                                  21 Main Street, East Wing, 3rd Fl.
                                                                  Hackensack, New Jersey 07601
                                                                  T. (201) 487-6249
                                                                  F. (201) 487-3176
                                                                  Attorneys for Defendants

                                                                  September 18, 2020
           Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 2 of 16




                          TABLE OF CONTENTS SECTIONS

                                                                                  Page

TABLE OF AUTHORITIES…………………………………………………………………...                                   3
PRELIMINARY STATEMENT……………………………………………………………....                                   4
STATEMENT OF FACTS…………………………………………………………………....                                    4
ARGUMENT………………………………………………………………………………….                                           6

POINT I:      SUMMARY JUDGMENT STANDARD………………………………………                             6

POINT II:     PLAINTIFF’S EFFORT TO CREATE A GENUINE
              MATERIAL DISPUTE IS A SHAM ………………………………………                           7

           A. Sixth Claim: Notices of Pay Rate Claim Should be Dismissed……………      8

           B. Seventh Claim: Wage Statement Claim Should be Dismissed……………         9

           C. Eighth Claim: Equipment Claim Should be Dismissed……………………            10

           D. Ninth Claim: Unlawful Deduction Claim Should be Dismissed…………        11

           E. First and Third Claims: Minimum Wage Claims Should be Dismissed……    11

           F. Second and Fourth Claims: Overtime Claims Should be Dismissed………     13

           G. Fifth Claim: Spread of Hours Claim Should be Dismissed………………         14



CONCLUSION…………………………………………………………………………………… 16




                                          2
           Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 3 of 16




                                TABLE OF AUTHORITIES
                                                                           Page
Cases


Anderson v. Liberty Lobby, Inc.
477 U.S. 242 (1986) ……………………………………………………………………………                          6

D’Amico v. City of N.Y.
132 F.3d 145 (2d Cir. 1998) …………………………………………………………………                      8

In re Fosamax Products Liability Litigation
707 F.3d 189 (2d Cir. 2013) …………………………………………………………………                      7

Jeffreys v. City of New York
426 F.3d 549 (2d Cir. 2005) …………………………………………………………………                      8

Martinez v. New 168 Supermarket LLC
2020 WL 5260579 (E.D.N.Y. 2020) ………………………………………………………                      13

Matsushita Elec. Indus. Co. v. Zenith Radio Corp.
475 U.S. 574 (1986) …………………………………………………………………………                           8

Simcoe v . Gray
577 Fed.Appx. 38 (2d Cir. 2014) ……………………………………………………………                    8

Statutes

29 U.S.C.A. § 206……………………………………………………………………………                             13

12 NYCRR 142-2.1…………………………………………………………………………                               13

N.Y. Lab. Law § 652(1)(a)(ii) ………………………………………………………………                     12




                                        3
         Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 4 of 16




                             PRELIMINARY STATEMENT

       There are no genuine material disputes in this case. The Defendants maintained the

proper wage statements for the Plaintiff during his entire employment and provided such

statements to him. The records show the Defendants paid the Plaintiff properly for minimum

wage, overtime, and spread of hours. Plaintiff reviewed and affirmed the accuracy of the

records and the payments each week—his alleged amnesia now is unavailing. Summary

judgment is warranted.



                                STATEMENT OF FACTS

       The Plaintiff worked for the Defendants from February 2018 until June 2019.

(Defendants’ Statement of Material Facts, paras. 5-6 (“56.1 Statement”); Complaint,

annexed at Exhibit 1 to the Halsband Declaration; Declaration of Joyze Nuttakarn,

paras. 4, 7, 12, 17 and annexed Exhibits A-F (Notices of Pay Rates, and 2018 and 2019

wage statements (“Nuttakarn Decl.”).

       During the Plaintiff’s entire employment, on a weekly basis, the Defendants maintained

the required payroll records for the Plaintiff and gave him the Notices and Acknowledgment

of Pay Rate under Section 195.1 of the New York State Labor Law, in English and Spanish, at

the beginning of his employment and when his hourly rate changed for 2019. (Nuttakarn

Decl., paras. 7-11 and Exhibits A-F, Notices of Pay Rates and 2018 and 2019 wage

statements; 56.1 Statement, paras. 5-13, 14-16).

       Moreover, the Defendants issued the Plaintiff weekly earning statements showing his

rate of pay, hours worked, amount paid, date paid, and pay period. (Nuttakarn Decl., paras.



                                             4
           Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 5 of 16




12-32 and Exhibits A-F, Notices of Pay Rates and 2018 and 2019 wage statements; 56.1

Statement, paras. 5-13, 14-16).

      The Defendants’ records establish the following:

      1.      At the start of the Plaintiff’s employment, Defendants gave him two Notices and

              Acknowledgement of Pay Rate Under Section 195.1 of the New York State

              Labor Law dated February 6 and 12, 2018, showing the Plaintiff’s pay was $12

              per hour and $18 per hour for overtime. Plaintiff signed these documents. The

              documents are in Spanish and English. (Nuttakarn Decl., para. 1 and Exhibits

              A and B; 56.1 Statement, paras. 5-7).

      2.       At the end of 2018, the Defendants gave the Plaintiff a Notice and

               Acknowledgement of Pay Rate Under Section 195.1 of the New York State

               Labor Law dated December 31, 2018, showing the Plaintiff’s pay was $13.50

               per hour and $20.25 per hour for overtime. Plaintiff signed this document. The

               document is in Spanish and English. (Nuttakarn Decl., para. 9 and Exhibit

               C; 56.1 Statement, paras. 8-10).

      3.       On January 7, 2019, Defendants gave the Plaintiff another Notice and

               Acknowledgement of Pay Rate Under Section 195.1 of the New York State

               Labor Law dated January 7, 2019, showing the Plaintiff’s pay was $11.25 per

               hour, with a tip credit of $2.25 per hour, and $18 per hour for overtime.

               Plaintiff signed this document. The document is in Spanish and English.

               (Nuttakarn Decl., para. 10 and Exhibit D; 56.1 Statement, paras. 11-13 ).

      4.       Defendants maintained weekly earning statements for the Plaintiff, which show

               the hours worked by the Plaintiff, his hourly and overtime rates, his spread of

                                              5
          Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 6 of 16




                  hours pay, the total amount paid, and the pay period for which he was paid. The

                  Plaintiff signed and acknowledged the truth of the information. Defendants

                  produced such documents for each pay period for the Plaintiff. (Nuttakarn

                  Decl., paras. 12-32 and Exhibits E and F; 56.1 Statement, paras. 15-16).



                                          ARGUMENT

                                            POINT I

                            SUMMARY JUDGMENT STANDARD

       “[T]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986) (emphasis in original).

       The Defendants’ motion is properly supported with contemporaneous weekly wage

statements and notices of hourly rates, and most important perhaps, the Plaintiff’s own

repeated affirmations of their accuracy. Thus, no reasonable person would give any credit to

the Plaintiff’s post-employment, litigation-generated, entirely uncorroborated, current

statement about his pay. Plaintiff’s repeated and consistent affirmations of the accuracy of his

pay and the wage statements during his employment are controlling. Thus, summary judgment

is appropriate.




                                                 6
         Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 7 of 16




                                           POINT II

                   PLAINTIFF’S EFFORT TO CREATE A GENUINE
                         MATERIAL DISPUTE IS A SHAM

       The Defendants’ records are complete for the Plaintiff’s entire employment and show

they did not violate the FLSA or the New York Labor Law. The Plaintiff affirmed the truth of

these records every week during his employment. (Nuttakarn Decl., Exhibits E and F, 2018

and 2019 wage statements with Plaintiff’s certifications of accuracy).

       The Plaintiff apparently will now offer a self-serving statement that he did not get paid

the amounts in the wage statements but lesser amounts. That statement now is insufficient to

overcome (a) the Defendants’ payroll records; and (b) Plaintiff’s own contemporaneous

written affirmations that such records were accurate. The documents include the Plaintiff’s

affirmations that the payroll information was “true and accurate.” (Nuttakarn Decl., Exhibits

E and F, 2018 and 2019 wage statements with Plaintiff’s certifications of accuracy).

       Plaintiff now disputes himself. He disputes his own written affirmations that the

Defendants’ written weekly payroll records were accurate. Plaintiff made these affirmations

45 times in 2018 and 22 times in 2019. His current—and very convenient—statement is

insufficient as a matter of law to create a genuine dispute for trial. This is a classic example

of the Plaintiff trying to create a genuine issue of fact through sham evidence. In re Fosamax

Products Liability Litigation, 707 F.3d 189, 195 (2d Cir. 2013).

       The Second Circuit allows a district court to determine whether a plaintiff’s “evidence”

is sufficient to defeat summary judgment:

       However, “[t]he mere existence of a scintilla of evidence in support of the
       plaintiff's position will be insufficient; there must be evidence on which the jury
       could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252, 106 S.Ct.
       2505 (emphasis added). To defeat summary judgment, therefore, nonmoving

                                               7
           Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 8 of 16




         parties “must do more than simply show that there is some metaphysical doubt
         as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
         U.S. 574, 586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986), . . . At the summary
         judgment stage, a nonmoving party “must offer some hard evidence showing
         that its version of the events is not wholly fanciful.” D'Amico v. City of N.Y.,
         132 F.3d 145, 149 (2d Cir.1998).

Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005).

         The key but often overlooked element of summary judgment is that a “rational” trier of

fact must be able to find for the Plaintiff. Simcoe v . Gray, 577 Fed.Appx. 38, 41 (2d Cir.

2014).

         There is no reason to believe the Plaintiff now versus the Plaintiff of 2018 and 2019.

Indeed, the Plaintiff of 2018 and 2019 asserted the payroll records were accurate 67 times.

(Nuttakarn Decl., Exhibits E and F, 2018 and 2019 wage statements with Plaintiff’s

certifications of accuracy). His effort to create a dispute—with himself—is neither genuine,

material, nor rational.

   A. Sixth Claim: Notices of Pay Rate Claim Should be Dismissed

         Plaintiff alleges he worked for the Defendants from March 2018 to June 6, 2019.

(Complaint, para. 21).       The Sixth Cause of Action in the Complaint alleges that the

Defendants failed to give the Plaintiff a written notice in English and Spanish of his pay rate

and other information as required by New York Labor Law Section 195(1). (Complaint, para.

118).

         Defendants gave the Plaintiff Notices of Pay Rate in English and Spanish when he

began his employment. (Declaration of Joyze Nuttakarn, para. 7; Exhibits A and B,

Notices of Pay Rate, dated February 6, 2018, and February 12, 2018). The Plaintiff signed

the Notices dated February 6 and 12, 2018. (Nuttakarn Decl., para. 7; Notices of Pay Rate,


                                                8
         Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 9 of 16




dated February 6 and 12, 2018). The Notices dated February 6 and 12, 2018, contain all of

the required information under the New York Labor Law Section 195.1. (Notices of Pay Rate

dated February 6 and 12, 2018).

       Defendants gave the Plaintiff another Notice of Pay Rate on December 31, 2018, in

English and Spanish, reflecting his new pay at that time. (Nuttakarn Decl., para. 7; Exhibit

C, Notice of Pay Rate, dated December 31, 2018). Plaintiff signed the Notice dated

December 31, 2018. (Nuttakarn Decl., para. 8; Notice of Pay Rate, dated December 31,

2018). The Notice dated December 31, 2018, contains all of the required information under

the New York Labor Law Section 195.1. (Notice of Pay Rate dated December 31, 2018).

       Defendants gave the Plaintiff another Notice of Pay Rate on January 7, 2019, in English

and Spanish, reflecting his new pay at that time. (Nuttakarn Decl., para. 11; Exhibit D,

Notice of Pay Rate, dated January 7, 2019). Plaintiff signed the Notice dated January 7,

2019. (Notice of Pay Rate dated January 7, 2019). The Notice dated January 7, 2019

contains all of the required information under the New York Labor Law Section 195.1. (Notice

of Pay Rate dated January 7, 2019).

       The Sixth Claim should be dismissed.

   B. Seventh Claim: Wage Statement Claim Should be Dismissed

       The Seventh Cause of Action in the Complaint alleges that the Defendants failed to

provide the Plaintiff with a wage statement. (Complaint, paras. 120-122).

       For each pay period that the Plaintiff worked for the Defendants, the Defendants

furnished him wage statements showing his regular rate of pay, overtime pay, spread of hours

pay, the number of hours worked, the pay period, and the total amount of his pay as well as



                                              9
         Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 10 of 16




other information. (Nuttakarn Declaration, Exhibit E, Wage Statements 2018; Exhibit F,

Wage Statements 2019).

        The Defendants furnished the Plaintiff the wage statements by showing them to him,

asking him to sign, and offering to give him a copy; sometimes the Plaintiff took the copies

and sometimes he left them on the table and did not take them. (Nuttakarn Declaration,

para. 25).

        The Seventh Claim should be dismissed.

   C. Eighth Claim: Equipment Claim Should be Dismissed

        The Eighth Cause of Action in the Complaint alleges that the Plaintiff should recover

costs for purchasing equipment and maintaining tools of the trade. (Complaint, paras. 123-

125).

        Defendants’ Interrogatory Number 6 asked the Plaintiff to state, describe and calculate

each item of damage and produce any supporting documentation. (Exhibit 3, Plaintiff’s

Answers to Interrogatories, Number 6). Plaintiff responded to Defendants’ Interrogatory

Number 6 by stating that he has damages for “having to purchase tools of the trade.”

(Plaintiff’s Answers to Interrogatories, Number 6). Plaintiff did not identify any facts as

to what the alleged tools were or their alleged cost. (Plaintiff’s Answers to Interrogatories,

Number 6).

        Defendants’ document requests asked the Plaintiff to produce documents about his

allegations and damages alleged in the Complaint. (Exhibit 4, Plaintiff’s Answers to

Document Requests, Nos. 1, 7, 17, 23). Plaintiff’s responses to the Defendants’ document

requests stated that he has no documents about his allegations or damages. (Exhibit 4,

Plaintiff’s Answers to Document Requests, Nos. 1, 7, 17, 23). Moreover, Plaintiff admitted

                                              10
        Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 11 of 16




he has no other documents that he intends to submit as evidence in support of his claims and

damages. (Plaintiff’s Answers to Document Requests, Nos. 35 and 41).

       By contrast to Plaintiff’s lack of material facts, Defendants did not require the Plaintiff

to purchase any tools of the trade or equipment for his employment. (Nuttakarn Decl., para.

33; 56.1 Statement, paras. 17-23).

       Accordingly, the Eighth claim should be dismissed.

   D. Ninth Claim: Unlawful Deduction Claim Should be Dismissed

       The Ninth Cause of Action in the Complaint alleges that the Defendants took unlawful

deductions from the Plaintiff’s tips. (Complaint, paras. 126-131).

       Defendants’ Interrogatory Number 6 asked the Plaintiff to state, describe and calculate

each item of damage and produce any supporting documentation. (Plaintiff’s Answers to

Interrogatories, Number 6). Plaintiff did not identify misappropriated tips even as a

category of damages. (Plaintiff’s Answers to Interrogatories, Number 6).

       In Plaintiff’s answers to document requests, Plaintiff stated that he has no documents

about his allegations or damages. (Plaintiff’s Answers to Document Requests, Nos. 1, 7,

17, 23). Moreover, Plaintiff admitted he has no other documents that he intends to submit as

evidence in support of his claims and damages.            (Plaintiff’s Answers to Document

Requests, Nos. 35 and 41).

       Accordingly, the Ninth claim should be dismissed.

   E. First and Third Claims: Minimum Wage Claims Should be Dismissed

       The First Cause of Action in the Complaint alleges a violation of the minimum wage

of the FLSA. (Complaint, paras. 93-99). The Third Cause of Action in the Complaint alleges



                                               11
         Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 12 of 16




a violation of the minimum wage under the New York Labor Law. (Complaint, paras. 104-

108).

                                            2018

        The wage statements maintained by the Defendants for the Plaintiff show that he was

paid the minimum wage of $12.00 per hour for 2018. (Nuttakarn Declaration, Exhibit E,

2018 Wage Statements). Plaintiff signed an Employee Acknowledgment for each pay period.

(Nuttakarn     Declaration,   Exhibit E,     2018    Wage Statements).       The Employee

Acknowledgments that the Plaintiff signed stated, “I affirm that the time entries stated above

are true and accurate.” (Nuttakarn Declaration, Exhibit E, 2018 Wage Statements). For

2018, Plaintiff signed the Employee Acknowledgment 45 times. (Nuttakarn Declaration,

Exhibit E, 2018 Wage Statements).

        The minimum wage for 2018 was $12.00 per hour under the New York Labor Law and

$ 7.25 per hour under the FLSA. 12 NYCRR 142-2.1; 29 U.S.C.A. § 206. Defendants never

employed more than 10 employees. (Nuttakarn Decl., para. 6).

                                            2019

        The wage statements maintained by the Defendants for the Plaintiff show that he was

paid $13.68 per hour for the first pay period of 2019 and then the tip credit minimum wage of

$11.25 per hour for the rest of 2019. (Nuttakarn Declaration, Exhibit F, 2019 Wage

Statements).     Plaintiff signed an Employee Acknowledgment for each pay period.

(Nuttakarn Declaration, Exhibit F, 2019 Wage Statements).                    The Employee

Acknowledgments that the Plaintiff signed stated, “I affirm that the time entries stated above

are true and accurate.” (Nuttakarn Declaration, Exhibit F, 2019 Wage Statements). For



                                             12
        Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 13 of 16




2019, Plaintiff signed the Employee Acknowledgment 22 times. (Nuttakarn Declaration,

Exhibit F, 2019 Wage Statements).

       The minimum wage for 2019 was $13.50 per hour under the New York Labor Law and

$7.25 per hour under the FLSA.        N.Y. Lab. Law § 652(1)(a)(ii); 29 U.S.C.A. § 206.

Defendants never employed more than 10 employees. (Nuttakarn Decl., para. 6).

       Thus, the First and Third claims should be dismissed.

   F. Second and Fourth Claims: Overtime Claims Should be Dismissed

       The Second Cause of Action in the Complaint alleges a violation of the overtime

provisions of the FLSA. (Complaint, paras 100-103). The Fourth Cause of Action in the

Complaint alleges a violation of the provisions of the New York Labor Law. (Complaint,

paras. 109-112).

                                            2018

       The wage statements maintained by the Defendants for the Plaintiff show that he was

paid the overtime rate of $18.00 per hour for 2018. (Nuttakarn Declaration, Exhibit E, 2018

Wage Statements). Plaintiff signed an Employee Acknowledgment for each pay period.

(Nuttakarn Declaration, Exhibit E, 2018 Wage Statements).                    The Employee

Acknowledgments that the Plaintiff signed stated, “I affirm that the time entries stated above

are true and accurate.” (Nuttakarn Declaration, Exhibit E, 2018 Wage Statements). For

2018, Plaintiff signed the Employee Acknowledgment 45 times. (Nuttakarn Declaration,

Exhibit E, 2018 Wage Statements).

       The overtime rate for 2018 was $18.00 per hour under the New York Labor Law. See

Martinez v. New 168 Supermarket LLC, 2020 WL 5260579 *5 (E.D.N.Y. 2020).



                                             13
         Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 14 of 16




                                              2019

       The wage statements maintained by the Defendants for the Plaintiff show that he was

paid the overtime rate of $20.22 per hour for the first pay period of 2019 and then the tip credit

overtime rate of $18.00 ($17.99, $18.01, $17.67 on some occasions) per hour for the rest of

2019. (Nuttakarn Declaration, Exhibit F, 2019 Wage Statements). Plaintiff signed an

Employee Acknowledgment for each pay period. (Nuttakarn Declaration, Exhibit F, 2019

Wage Statements). The Employee Acknowledgments that the Plaintiff signed stated, “I

affirm that the time entries stated above are true and accurate.” (Nuttakarn Declaration,

Exhibit F, 2019 Wage Statements).               For 2019, Plaintiff signed the Employee

Acknowledgment 22 times. (Nuttakarn Declaration, Exhibit F, 2019 Wage Statements).

       The overtime rate for 2019 was $20.22 per hour under the New York Labor Law. See

Martinez v. New 168 Supermarket LLC, 2020 WL 5260579 *5 (E.D.N.Y. 2020).

       Thus, the Second and Fourth claims should be dismissed.

   G. Fifth Claim: Spread of Hours Claim Should be Dismissed

       The Fifth Cause of Action in the Complaint alleges a violation of spread of hours

provisions of the Wage Order of the New York Commissioner of Labor. (Complaint, paras.

113-116).

                                              2018

       The wage statements maintained by the Defendants for the Plaintiff show that he was

paid spread of hours at the rate of $12.00 per hour for 2018. (Nuttakarn Declaration, Exhibit

E, 2018 Wage Statements). Plaintiff signed an Employee Acknowledgment for each pay

period. (Nuttakarn Declaration, Exhibit E, 2018 Wage Statements). The Employee

Acknowledgments that the Plaintiff signed stated, “I affirm that the time entries stated above

                                               14
         Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 15 of 16




are true and accurate.” (Nuttakarn Declaration, Exhibit E, 2018 Wage Statements). For

2018, Plaintiff signed the Employee Acknowledgment 45 times. (Nuttakarn Declaration,

Exhibit E, 2018 Wage Statements).

                                             2019

       The wage statements maintained by the Defendants for the Plaintiff show that he was

paid spread of hours at the rate of $13.50 per hour for the first pay period of 2019. (Nuttakarn

Declaration, Exhibit F, 2019 Wage Statements). The wage statements maintained by the

Defendants for the Plaintiff show that he was paid spread of hours at the rate of $11.25 per

hour for the rest of 2019. (Nuttakarn Declaration, Exhibit F, 2019 Wage Statements).

       Plaintiff should have been paid $13.50 per hour for the spread of hours during the rest

of 2019.    (Nuttakarn Declaration, paras. 29-31).         The underpayment was $148.50.

(Nuttakarn Declaration, paras. 29-31). The underpayment was a mistake. (Nuttakarn

Declaration, paras. 29-31).       Defendants have since paid the Plaintiff the $148.50.

(Nuttakarn Declaration, paras. 29-31; Exhibit G, Check to Plaintiff).

       Thus, the Fifth claim should be dismissed.




                                              15
         Case 1:19-cv-05747-AT Document 52 Filed 09/29/20 Page 16 of 16




                                       CONCLUSION

       For the foregoing reasons, the Defendants respectfully request that the Complaint and

all claims therein be dismissed with prejudice against all Defendants and for such other and

further relief as this Court deems just and proper.

Dated: September 18, 2020
       Hackensack, New Jersey
                                            Respectfully submitted,

                                            HALSBAND LAW OFFICES

                                     By:    s/ David S. Halsband
                                            David S. Halsband, Esq.
                                            Attorneys for Defendants
                                            Court Plaza South
                                            21 Main Street, East Wing, Third Floor
                                            Hackensack, New Jersey 07601
                                            T. (201) 487-6249
                                            F. (201) 487-3176
                                            E. david@halsbandlaw.com




                                               16
